Citation Nr: 0617908	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a  psychiatric 
disability, to include an anxiety disorder and post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which in pertinent part, increased 
the rating for the veteran's service-connected 
psychoneurosis, anxiety state, from noncompensable rating to 
a 10 percent evaluation.  In September 2005, the Board 
remanded the claim to the RO for additional development, to 
include affording the veteran a VA psychiatric examination.  
That development has been completed and the case has been 
returned to the board for adjudication.  

The veteran testified before a member of the Board at a 
travel Board hearing in May 2005.  The transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.  

2.  The veteran's service-connected psychiatric disability is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; it is not 
productive of occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for a psychiatric 
disability, to include an anxiety disorder and PTSD, but no 
more than 30 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 
4.7 and Diagnostic Codes 9400, 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
December 2005 VCAA notice letter, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in December 2005, specifically notified him of 
the substance of VCAA's duties, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  The 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
December 2005 letter, requested that the veteran provide the 
RO any evidence in his possession that pertained to his claim 
for an increased rating.  In this case, he was informed that 
it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided prior to the issuance of the January 2003 RO 
decision that is the subject of this appeal.  The Board also 
notes that prior to the January 2003 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in his possession or that he could 
obtain that would help substantiate his claim.  

The evidence does not show, nor does the veteran contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No 05-7157 (Fed. Cir. April 5, 2006) (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish a rating or 
effective date if the claim was allowed.  Despite the 
inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, aside from the fact that the claim addressed in this 
decision is for an increased rating and not service 
connection, the veteran was provided with the criteria for 
the potential higher rating for a  psychiatric disability, to 
include an anxiety disorder and PTSD, and, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for an increased rating, the 
question of an effective date for an increase with respect to 
the claim is rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The Board finds that the RO has 
obtained all identified evidence to the extent possible. 

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal.  See 
38 C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes the report of VA examinations, which were 
thorough in nature and included relevant findings adequate 
for rating the veteran's psychiatric disability, to include 
an anxiety disorder and PTSD.  Under these circumstances, 
there is no further duty to provide another examination or 
medical opinion.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9400 and 
9411, regarding PTSD and generalized anxiety disorders, a 10 
percent evaluation is warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent disability 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent is warranted if the 
veteran experiences occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
next highest rating of 70 percent is warranted only when the 
veteran experiences occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.   

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

Analysis

The veteran served on active duty from February 1943 to April 
1946.  His service records reflect that he received the 
Combat Infantryman's Badge (CIB) and a Purple Heart for an 
injury received during combat at the Battle of the Bulge.  He 
is seeking an increased evaluation for his service-connected 
psychiatric disability, which he contends is more disabling 
than evaluated by the RO.

The veteran underwent a VA examination in November 2002.  He 
related that he was currently retired and had previously 
worked in the banking industry in executive positions, to 
include president of the bank.  He described himself as a 
social person involved in several organizations.  The veteran 
reported memory blackouts, confusion and disturbing memories.  
The examiner indicated that the veteran was experiencing very 
mild psychiatric symptoms, to include pain that varied in 
frequency and severity.  There was no impairment in thought 
process or communication.  He denied auditory or visual 
hallucinations and delusions.  He denied suicidal or 
homicidal ideation.  He was oriented as to time and space and 
did not demonstrate impairment of short or long-term memory.  
He demonstrated no significant symptoms of depression or 
anxiety.  His speech was normal.  The veteran did not endorse 
symptoms of panic attacks.  The examiner diagnosed pain 
disorder associated with psychological factors and a general 
medical condition; anxiety disorder not otherwise specified, 
a personality disorder, not otherwise specified (with 
compulsive dependent features.  He assigned a GAF due to 
pain, of 65, and a GAF of 75 as due to an anxiety disorder.  
The examiner noted that his anxiety disorder did not appear 
to have significantly disabled the veteran.  

At a May 2005 personal hearing, the veteran testified that 
his anxiety-related symptoms had increased in severity since 
the October 2002 VA examination.  He stated that his memory 
had deteriorated over the past few years.  He also stated 
that experienced flashbacks from the few memories that he had 
of the war, and occasional sleep problems.  The veteran 
related that he had become very impatient and intolerant of 
other people.  

The veteran underwent a VA psychiatric examination in January 
2006.  He reported chronic severe daily anxiety, along with 
severe loss of concentration, chronic daily moderate 
depression, mild insomnia and panic on a monthly basis.  He 
denied auditory or visual hallucinations, suicidal or 
homicidal thoughts.  The psychiatrist noted that his 
impairment at work was moderate.  He indicated that he was 
mildly impaired in his family life.  Social relationship 
impairment was otherwise moderate.  Obsessions and 
compulsions were present but were only mildly intrusive.  He 
also found that the veteran's short term memory recall was 
mildly impaired.  The examiner indicated that the veteran 
showed chronic PTSD of early onset, of mild intensity.  He 
did not demonstrate any impairment in thought process or 
communication.  The examiner observed that it was more likely 
than not that the veteran's loss of self-confidence was 
related the resurgence of his military stressors that had 
been previously suppressed by his high levels of achievement.  
He assigned a GAF score of 65 with mild to moderate symptoms.  
The examiner diagnosed PTSD with depressive disorder not 
otherwise specified, a personality disorder with dependent 
and masochistic traits.  

In an addendum, prepared by the examiner in February 2006, he 
stated that the veteran had generalized anxiety disorder and 
depressive disorder not otherwise specified, and confirmed 
the assignment of a GAF score of 65.  The examiner clarified 
that the veteran's previous diagnosis of psychoneurosis, 
anxiety state, could have included the PTSD symptomatology 
because the PTSD diagnostic category did not exist when the 
veteran was first diagnosed with a psychiatric disability.  

The psychiatric examinations in recent years have resulted in 
global assessment of functioning (GAF) scores of 75 and 65, 
which arguably are not consistent with more than mild 
disability.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). However, the veteran has 
testified that his PTSD has increased in severity in recent 
years and a subsequent VA psychiatric examination in January 
2006 supports his assertion.  Aside from the lower GAF score 
of 65, there is indication of a depressed mood, anxiety, 
chronic sleep impairment and mild memory loss.  Such findings 
support the conclusion that the veteran's psychiatric 
disorder is manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, within 
the meaning of 38 C.F.R. § 4.130, Codes 9400 and 9411.  
Accordingly, the Board finds that the veteran is entitled to 
a 30 percent rating.  

As to whether an even higher rating is warranted, the medical 
evidence shows that the veteran's psychiatric disorder is not 
manifested by most of the symptoms listed in the applicable 
criteria as illustrative of occupational and social 
impairment with reduced reliability and productivity.  There 
is no indication of a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; or impaired abstract thinking.  
The Board is cognizant of Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002), wherein the Court held that symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  In adjudicating a claim for an 
increased rating, the adjudicator must consider all symptoms 
of a claimant's service-connected mental condition that 
affect the level of occupational or social impairment.  Id. 
at 443.  However, in this case, aside from the fact that the 
veteran does not have most of the symptoms listed as examples 
for supporting a rating of 50 percent, the GAF scores fall 
squarely within the range of mild occupational and social 
impairment; they are not consistent with overall moderate 
impairment.  Richard, supra.  A score of 51 to 60 is defined 
as indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers), 
whereas a GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).  

As to whether there is difficulty with social relationships, 
the record reflects that the veteran has been married for 
over 60 years.  Additionally, although he is retired, he is 
involved in numerous social activities, to include volunteer 
work, bingo and church activities.  He is also Commander of 
the Military Order of the Purple Heart and Chapter Commander 
of the Disabled Veterans at Shreveport.  

In summary, the veteran's service-connected psychiatric 
disability is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, but no more than that level of impairment, which 
supports an increased rating to 30 percent.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400, 9411.  As the preponderance of 
the evidence is against a rating in excess of 30 percent, the 
benefit of the doubt doctrine is not applicable to this 
aspect of the veteran's claim.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, there 
has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment (emphasis added) or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  While the veteran is retired, the VA examiner who 
conducted the January 2006 examination indicated that there 
is some social industrial impairment.  However, a 30 percent 
rating (granted by the instant Board decision) contemplates 
the veteran's level of disability described.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  As to the question of 
hospitalizations, there is no indication that he has been 
hospitalized for his psychiatric disability, to include an 
anxiety disorder and PTSD.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent rating for a psychiatric 
disability, to include an anxiety disorder and PTSD, is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


